United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1884
                        ___________________________

                                 Brenda K. Moeding

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

          Andrew Saul, Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: December 17, 2020
                            Filed: December 29, 2020
                                  [Unpublished]
                                 ____________

Before LOKEN, WOLLMAN, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Brenda Moeding appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. After careful

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
consideration of Moeding’s arguments for reversal, we agree with the court that
substantial evidence in the record as a whole supports the adverse decision. See
Swink v. Saul, 931 F.3d 765, 769 (8th Cir. 2019) (de novo review of district court’s
judgment; Commissioner’s decision will be upheld if it is supported by substantial
evidence in record as whole). Specifically, we find that the administrative law judge
(ALJ) properly evaluated Moeding’s subjective complaints, and that substantial
evidence supported the ALJ’s findings regarding Moeding’s residual functional
capacity (RFC). See Blackburn v. Colvin, 761 F.3d 853, 859-60 (8th Cir. 2014)
(ALJ’s determination of claimant’s RFC was supported by substantial evidence, as
it was based on detailed discussion of claimant’s medical history and his daily
activities); Turpin v. Colvin, 750 F.3d 989, 994 (8th Cir. 2014) (ALJ properly
discredited claimant’s testimony based on inconsistencies with medical record,
evidence of improvement in her conditions, and her description of her daily
activities). We also find that substantial evidence supports the ALJ’s conclusion--
based on the vocational expert’s (VE) testimony--that Moeding was not disabled. See
Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011) (VE’s answer to hypothetical
question that included claimant’s limitations as determined by ALJ constituted
substantial evidence supporting denial of benefits).

      The judgment is affirmed.
                     ______________________________




                                         -2-